United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-105811 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months Ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #12-2003 Limited Partnership BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 719,400 $ 750,100 Accounts receivable-affiliate 1,358,100 1,125,400 Short-term hedge receivable due from affiliate — 409,300 Total current assets 2,077,500 2,284,800 Oil and gas properties, net 28,453,700 30,036,600 Long-term hedge receivable due from affiliate — 61,200 $ 30,531,200 $ 32,382,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 16,400 $ 18,300 Short-term hedge liability due to affiliate 1,660,400 9,700 Total current liabilities 1,676,800 28,000 Asset retirement obligation 2,035,300 1,976,000 Long-term hedge liability due to affiliate 2,389,000 614,900 Partners’ capital: Managing general partner 9,419,900 9,548,500 Limited partners (4,024 units) 19,120,500 20,450,900 Accumulated other comprehensive loss (4,110,300 ) (235,700 ) Total partners' capital 24,430,100 29,763,700 $ 30,531,200 $ 32,382,600 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,738,100 $ 1,564,600 $ 3,245,100 $ 3,374,300 Interest income 1,600 12,400 5,000 21,600 Total revenues 1,739,700 1,577,000 3,250,100 3,395,900 COSTS AND EXPENSES Production 490,000 466,500 919,400 893,000 Depletion 828,700 841,700 1,582,900 1,832,600 Accretion of asset retirement obligation 29,700 29,300 59,300 58,500 General and administrative 66,900 51,900 121,100 108,800 Total expenses 1,415,300 1,389,400 2,682,700 2,892,900 Net earnings $ 324,400 $ 187,600 $ 567,400 $ 503,000 Allocation of net earnings (loss): Managing general partner $ 313,500 $ 264,900 $ 580,600 $ 609,900 Limited partners $ 10,900 $ (77,300 ) $ (13,200 ) $ (106,900 ) Net earnings (loss) per limited partnership unit $ 3 $ (20 ) $ (3 ) $ (27 ) The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 9,548,500 $ 20,450,900 $ (235,700 ) $ 29,763,700 Participation in revenues and expenses: Net production revenues 814,000 1,511,700 — 2,325,700 Interest income 1,700 3,300 — 5,000 Depletion (171,900 ) (1,411,000 ) — (1,582,900 ) Accretion of asset retirement obligation (20,800 ) (38,500 ) — (59,300 ) General and administrative (42,400 ) (78,700 ) — (121,100 ) Net earnings (loss) 580,600 (13,200 ) — 567,400 Other comprehensive loss — — (3,874,600 ) (3,874,600 ) Distributions to partners (709,200 ) (1,317,200 ) — (2,026,400 ) Balance at June 30, 2008 $ 9,419,900 $ 19,120,500 $ (4,110,300 ) $ 24,430,100 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 567,400 $ 503,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,582,900 1,832,600 Non-cash loss on derivative value 20,700 67,700 Accretion of asset retirement obligation 59,300 58,500 (Increase) decrease in accounts receivable – affiliate (232,700 ) 1,008,600 Decrease in accrued liabilities (1,900 ) (10,700 ) Net cash provided by operating activities 1,995,700 3,459,700 Cash flows from financing activities: Distributions to partners (2,026,400 ) (2,691,700 ) Net cash used in financing activities (2,026,400 ) (2,691,700 ) Net (decrease) increase in cash and cash equivalents (30,700 ) 768,000 Cash and cash equivalents at beginning of period 750,100 1,041,200 Cash and cash equivalents at end of period $ 719,400 $ 1,809,200 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #12-2003 Limited Partnership (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh,
